The defendant appeals from a decree directing the specific performance of an agreement bearing date December 20th, 1935, calling for the transfer of certain judgments for a sum certain to be paid as specified. The amount to be paid was less than the face value of the judgments.
Such a contract, if breached, called for money damages only and is not within the jurisdiction of a court of equity to specifically perform. The damages for the breach of such a contract being easily ascertainable and recoverable at law, equitable relief should have been withheld. Curtice Bros. Co.
v. Catts, 72 N.J. Eq. 831; Burr v. Bloomsburg, 101 N.J. Eq. 615.
The decree is, therefore, reversed with costs to the end that the bill may be dismissed.
For affirmance — None.
For reversal — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14. *Page 222